Case 19-40883       Doc 430      Filed 03/07/19 Entered 03/07/19 12:21:54             Main Document
                                               Pg 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                             )       Case No. 19-40883-659
                                                    )       Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                      )
                                                    )
                                                    )       Jointly Administered
                         Debtors.                   )

                    FIRST SUPPLEMENTAL DECLARATION OF
               DEREK PITTS IN SUPPORT OF APPLICATION OF THE
           DEBTORS FOR APPOINTMENT OF PJ SOLOMON AS INVESTMENT
          BANKER TO THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

          I, Derek C. Pitts, being duly sworn, state the following under penalty of perjury:

          1.     I am a Managing Director of the firm PJ Solomon (“Solomon”) and Head of the

 firm’s Debt Advisory & Restructuring Practice, which has its principal office at 1345 Avenue of

 the Americas, 31st Floor, New York, New York 10105.

          2.     I am duly authorized to make this supplemental declaration (the “First

 Supplemental Declaration”) on behalf of Solomon in further support of the Application of

 Debtors for Appointment of PJ Solomon as Investment Banker Nunc Pro Tunc to the Petition

 Date [Docket No. 34] (the “Application”).1 I submit this First Supplemental Declaration in

 accordance with Bankruptcy Code sections 327(a), 328(a) and 330, Bankruptcy Rules 2014(a)

 and 2016(b), and Local Rules 2014(a) and 2016-2. Except as otherwise noted, I have personal

 knowledge of the matters set forth herein.

          3.     On February 19, 2019, the Debtors filed the Application, together with, among

 other things, the Declaration of Derek Pitts, dated February 19, 2019, attached to the Application

 as Exhibit A (the “Pitts Declaration”).        I submit this First Supplemental Declaration to


 1
  Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
 Application.
Case 19-40883         Doc 430   Filed 03/07/19 Entered 03/07/19 12:21:54             Main Document
                                              Pg 2 of 8


 supplement the disclosures contained in the Pitts Declaration and to clarify certain paragraphs

 within.

           4.   Paragraph 14 of the Application represents that in the event of a Restructuring

 Transaction, Solomon will receive $4,000,000; in the event of a Sale Transaction, the Applicable

 Minimum Solomon will receive is (i) $4,000,000 if the Sale Transaction involves control of or a

 50% or greater interest in the assets, or (ii) $2,000,000 in all other cases. These amounts

 represent the fees in an early version of the Engagement Letter. However, under the executed

 version of the Engagement Letter, in the event of a Restructuring Transaction, Solomon will

 receive (i) $3,750,000 or (ii) if and only if such Restructuring Transaction consists solely of a

 Liquidation, $3,000,000; in the event of a Sale Transaction, the Applicable Minimum Solomon

 will receive is $1,000.000. For the avoidance of doubt, Solomon seeks to be retained pursuant to

 the terms of the Engagement Letter, including Sections 3(c) and 3(d), as detailed below.

                i.       “(c) In the Event of a Restructuring Transaction, a transaction fee equal to
                         (i) $3,750,000 or (ii) if and only if such Restructuring Transaction consists
                         solely of a Liquidation, $3,000,000 (the “Restructuring Fee”) …

                ii.      (d) In the event of a Sale Transaction, a transaction fee (the “Sale
                         Transaction Fee”) equal to the greater of (x) the Applicable Minimum
                         Amount (as defined below) or (y) a percentage of Aggregate
                         Consideration (as defined below) paid or payable in connection with a
                         Sale Transaction in accordance with the fee schedule set forth on Exhibit
                         B hereto. “Applicable Minimum Amount” means $1,000,000.”

           5.   As set forth on Schedule 1, annexed hereto, is a supplemental listing of those

 additional parties that have been identified and searched by Solomon since the filing of the Pitts

 Declaration (the “Additional Searched Parties”). Based on the results of its review, Solomon has

 determined that any relationship with any of the parties on Schedule 1 are with respect to matters

 wholly unrelated to the Debtors’ chapter 11 cases.




                                                   2
Case 19-40883     Doc 430     Filed 03/07/19 Entered 03/07/19 12:21:54         Main Document
                                            Pg 3 of 8


        6.     It remains that, to the best of my knowledge, insofar as I have been able to

 ascertain, Solomon does not hold or represent any interest adverse to the Debtors’ estates. By

 the reason of the foregoing, I believe that Solomon remains eligible for employment and

 retention by the Debtors pursuant to Bankruptcy Code sections 327(a) and 328(a) and the

 applicable Federal Rules of Bankruptcy Procedures and the Local Rules.


                          [Remainder of page intentionally left blank.]




                                               3
Case 19-40883     Doc 430     Filed 03/07/19 Entered 03/07/19 12:21:54            Main Document
                                            Pg 4 of 8


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.


 Dated: March 7, 2019

                                                       /s/ Derek C. Pitts
                                                       Derek C. Pitts
                                                       PJ Solomon




                                                 4
Case 19-40883   Doc 430   Filed 03/07/19 Entered 03/07/19 12:21:54   Main Document
                                        Pg 5 of 8


                                    Schedule 1

                      Schedule of Additional Searched Parties




                                        5
Case 19-40883     Doc 430     Filed 03/07/19 Entered 03/07/19 12:21:54   Main Document
                                            Pg 6 of 8


 301 Main Street Associates LLC
 3503 RP Spokane Northpointe, L.L.C.
 3503 RP Waco Central Limited Partnership
 Acadia Realty Limited Partnership
 Alisan LLC
 Aneff LLC
 Angelina County
 Atascosa County
 Benefit Street Partners
 Bexar County
 Bluestone Financial, Inc.
 Brookfield Property REIT, Inc.
 Centennial Real Estate Co.
 CIFC Asset Management LLC
 Citivest Commercial Investments, LLC
 City Of Eagle Pass
 City Of El Paso
 City Of Pleasanton
 Coventry III/Satterfield Helm Valley Fair LLC
 Crystal Run NewCo, LLC
 Cypress - Fairbanks ISD
 Dallas County
 Eagle Pass ISD
 Eastburnside 5/19 L.L.C.
 Ector CAD
 EklecCo NewCo, LLC
 Esther Alison LLC
 Esther Jeffrey LLC
 Flintsan LLC
 Fort Bend County
 Freeman, Heath
 Fundamentals Company Inc.
 Fundamentals Company LLC
 Galveston County
 Garcia, Yaquelin
 GEM Realty Capital, Inc.
 Goldman Sachs Realty Management, LLC
 Green Oak Village Place I, LLC
 Gregory Greenfield & Associates Ltd.
 HBI Branded Apparel Enterprises, LLC
 High Point Capital Group, LLC
 Inland Western Glendale Peoria II, L.L.C.
 IRC Aurora Commons, L.L.C.
 IRC Deer Trace, L.L.C.
 IRC Mallard Crossing, L.L.C.



                                                 1
Case 19-40883      Doc 430     Filed 03/07/19 Entered 03/07/19 12:21:54   Main Document
                                             Pg 7 of 8


 IRC Stone Creek, L.L.C.
 IRC Turfway Commons, L.L.C.
 Janess Associates
 Ladd & Julie Richland
 Laurie Industries Inc.
 Levy Properties
 Matagorda County
 Muffrey LLC
 Orange County
 Pachulski Stang Siehl & Jones
 Pataya, Inc.
 PGIM Real Estate
 PLP, S.A.
 Polsinelli P.C.
 PREIT Services, LLC
 Province, Inc.
 Regency Centers Corporation
 Romesan LLC
 Roseff LLC
 RPAI Cypress Mill Limited Partnership
 RPAI Galveston Galvez Limited Partnership
 RPAI Houston New Forest Limited Partnership
 RPAI Mansfield Limited Partnership
 RPAI McDonough Henry Town, L.L.C.
 RPAI Newnan Crossing, L.L.C.
 RPAI Oswego Douglass, L.L.C.
 Sangertown Square, L.L.C.
 Sanlyse LLC
 Shopcore Properties LP
 SITE Centers Corp.
 South America Local Partners, S.A.
 Spring Branch Independent School District, et al.,
 Starwood Retail Partners LLC
 Tarrant County
 Texas City ISD
 The Goldenberg Group
 Tiger Capital Group, LLC
 TN Dept of Revenue
 UBS Realty Investors
 Unibail – Rodamco – Westfield
 Urban Retail Properties, LLC
 Val Verde County
 Vincent, Gary L.
 Washington Co Fm
 Washington County
 Washington Prime Group Inc.
                                                 2
Case 19-40883   Doc 430   Filed 03/07/19 Entered 03/07/19 12:21:54   Main Document
                                        Pg 8 of 8


 Watt Management Company
 Weitzman Realty
 Wharton Co Jr Coll Dist
 WinstonSalem (Oak Summit) WMC LL




                                        3
